On Rehearing.

Burke, J.
It is now strenuously contended that sec. 609, R. S. 1908, as we have herein construed it, is unconstitutional. If such construction makes the act unconstitutional as applied to the business of defendant in error, it is, for the same reason, unconstitutional as to barber shops. The contrary has been held, and we think correctly. Messenger v. State, 25 Neb. 674, 41 N. W. 638. The subject is one for the exercise of legislative, not judicial, discretion. The former opinion is adhered to.
' Scott, Teller and Bailey, JJ., dissent.